DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 5/24/2021 has been entered. The claim 1 has been amended. The claims 1-8 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
In Remarks, applicant misinterpreted Tayama’s teaching with allegation that “the current steering angle must be changed from the position of the own vehicle 40, which is traveling straight, to move into the position (steering angle turned left) of the virtual image 461”. Applicant interpreted Tayama’s current steering angle as being traveling straight (which is a previous steering angle). Such misinterpretation is unfounded. 
In Tayama FIG. 14A, the vehicle 40 does not continue traveling along the old course 37 as applicant alleged. The vehicle 40 would continue travel the new travel course 44” after the driver’s steering operation and the driver provides the current steering direction at an angle from the straight line. The vehicle 40 follows the driver’s steering instruction without changing the current steering angle at least for a period of time as shown in FIG. 14A.
The virtual vehicle image 461” shown in FIG. 14A of Tayama is based on a current steering angle in the same manner as applicant’s specification at FIG. 8, which represents a state of the vehicle 40 at a position where the vehicle would continue traveling by maintaining a current steering angle formed the virtual vehicle image 461” from the previous travel course 37 and the current steering angle represents a driver’s current intended traveling direction of the vehicle 40. Tayama further teaches at FIG. 14A that the current steering angle is maintained at least for a period of time without changing the current steering angle since the driver would not change the steering angle at every instance (e.g., second) of time. The driver could have changed the steering along the travel course 44” only three times in FIGS. 14A-14C during the entire time period from the start of the lane change to the end of the lane change. Each of the three steering angles in FIGS. 14A-14C is maintained for at least a respective period of time without changing each of the three steering angles for the respective period of time. 
Tayama’s current steering angle is provided by the driver that forms an angle from the straight line and allows the vehicle to travel along the new travel course at a steering angle from the straight line. The straight line represents the previous travel direction which does not require steering by the driver, as opposed to the current travel direction along the new travel course which requires the driver’s manipulation of the traveling direction allowing the vehicle to be steered out from the straight line. 
Applicant mapped Tayama’s previous steering angle (traveling straight) to the claimed current steering angle. Such mapping is unfounded. Traveling straight represents the previous traveling direction in Tayama and the current steering angle is represented by the virtual vehicle image 461” shown in FIG. 14A. 

The virtual vehicle image 461” shown in FIG. 14A of Tayama is based on a current steering angle in the same manner as applicant’s specification at FIG. 8, which represents a state of the vehicle 40 at a position where the vehicle would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle 40. Tayama further teaches at FIG. 14A that the current steering angle is maintained at least for a period of time without changing the current steering angle. 
Moreover, the virtual vehicle image at FIG. 14A represents the current steering angle which is continuously maintained for a display time period of FIG. 14A. 
The travel route 44” in FIG. 14A is actually followed by the vehicle 40 in at least one key embodiment, as opposed to unscheduled travel course disclosed in other embodiments of Tayama. 
Applicant argues in essence with respect to the claim limitation “virtual vehicle image representing, in the overhead mode, a state of the vehicle at a position where the vehicle would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle, without changing the current steering angle.”  
Applicant must have specifically interpreted applicant’s own claim invention without regards to the disclosures at FIGS. 7-8 of applicant’s specification. 
Tayama teaches at FIG. 14A and related disclosures the claim invention in the same manner as applicant’s specification. 
actually follows the travel route 44” in FIG. 14A, it means that the vehicle 40 is now steered along the travel route 44”. Each instantaneous steering angle along the travel route 44” meets the claimed current steering angle. 
The examiner asserts that the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to each instantaneous steering angle of the vehicle 40 at a position of the travel route 44” as shown in the FIGS. 14A-14C. The examiner maps one particular instantaneous steering angle to the claimed steering angle. The examiner relied upon Tayama’s embodiment that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A. FIG. 14A clearly shows that the virtual image 46” represents a state of the vehicle at a position where the vehicle would travel by maintaining a current/instantaneous steering angle when the vehicle 40 actually follows the travel course 44” and after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. When the travel course 44” is actually followed by the vehicle 40, the unscheduled travel lane 44” is now the travel lane 44” actually travelled by the vehicle 40 as Tayama clearly teaches at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images. 

Accordingly, at least one instantaneous steering angle at a position of the virtual vehicle 46” along the travel route 44” meets the claimed current steering angle when the steering is performed by the driver during acceleration when the quasi-autonomous driving is performed 
FIG. 14A shows one steering angle where the steering operation is performed in relation to the lane change where the own vehicle 40 actually travel as following the travel course 44” and subsequently gradually approaches each of the virtual images 46” in FIGS. 4B-4C. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and (a series of) steering operations are performed. When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44” and the travel course 37’, the vehicle 40 is no longer travels straight along travel course 37’. The vehicle 40 is now actually steered along the travel course 44” and the subsequent steering is required to further allow the vehicle 40 to travel the curved travel course 44”. 
Tayama teaches in one embodiment that the vehicle 40 actually travels along the unscheduled travel course 44” requested by the driver as opposed to traveling on the straight travel course 37’ alleged by the applicant. 
Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane changes is selected by the driver. 
Tayama thus teaches an embodiment that the steering operation is performed by the driver when the lane change is selected by the driver in a quasi-automated-driving system. 
for appropriate periods of time and at Paragraph 0112-0113 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts….the own vehicle is displayed to gradually approach the virtual images and the virtual images can be erased to be absorbed into the respective screens. Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving. It is clearly shown based on Paragraph 0112-0113 and Paragraph 0115 and FIG. 14A that Tayama teaches causing a state of the vehicle 40 following the travel course 44” after the driver selects an unscheduled travel course 44” and the steering operation is performed by maintaining a current instantaneous steering angle that represents a driver’s current intended traveling direction of the vehicle 40.
It is clear that Tayama teaches in one embodiment that the own vehicle 40 actually follows the travel course of the symbol images in relation to FIG. 14A. 
Tayama teaches at Paragraph 0116 that the arrow of the symbol image 44” starts from a front end of the picture image 40 of the own vehicle and is curved along a trajectory on which the own vehicle is previously noticed to travel with automated driving. Tayama teaches at FIG. 16A that the virtual image 46” being displayed on the peripheral image 39 together with the own vehicle image 40, the virtual vehicle image 46” representing in the overhead mode, a state of the vehicle at a position where the vehicle would travel by maintaining a current steering angle 44” in FIG. 14A from the front end of the picture image 40. 
The FIGS. 14A in relation to disclosures relating to FIG. 12A and FIG. 13A has an alternative embodiment that the vehicle 40 actually travels as following the travel course of the at the time when lane change starts. This is in direct contrast with applicant’s allegation that the vehicle 40 is steering straight in each figures. However, the examiner relied upon the embodiment that the vehicle 40 is actually steering at the travel course 44” as opposed to the straight lane 37’ in FIG. 14A. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 
Additionally, the travel course 44” now followed by the vehicle 40 reflects the steering direction of the vehicle 40 when the driver actually performs a steering operation and its instantaneous steering angle in FIG. 4A/4B/4C in the context that the vehicle 40 actually approaches the virtual image 46” so that each of the virtual images will be erased when the vehicle 40 passes each of the positions in FIGS. 4A-4C and each instantaneous steering angle represents the driver’s current intended traveling direction of the vehicle because the unscheduled travel course 44” is now followed the vehicle 40 according to Tayama’s teaching at Paragraph 0177. 
Even if the vehicle 40 actually travels along the travel course 44” in a complete autonomous driving mode, the travel course 44” is selected by the driver and each instantaneous steering angle along the travel course 44” represents the driver’s current intended traveling direction of the vehicle. Moreover, the vehicle 40 operates in the quasi-autonomous driving mode where the driver performs each instantaneous steering during the required accelerations to pass the other vehicle ahead of the vehicle 40. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama). 

Re Claim 1: 
Tayama teaches a periphery monitoring device comprising:  
A display (e.g., the vehicle image display system 1 of Paragraph 0069); 
At least one hardware processor configured to implement (e.g., Tayama Paragraph 0067 CPU executes a program stored in the ROM): 
an acquirer configured to acquire a vehicle image of a vehicle and a peripheral image, the vehicle image being to be displayed on the peripheral image in an overhead mode on the display, the peripheral image representing a peripheral situation of the vehicle based on image data output from an imager mounted on the vehicle to image surroundings of the vehicle, and to be displayed in the overhead mode on the display (
Tayama teaches at FIG. 14A displaying the vehicle image 40 and the virtual vehicle image 46” on the peripheral image 39. 
Tayama at Paragraph 0073 that the center auxiliary display area 32c may be used for projecting a processed image of a target detected by the radar sensor 20 at the rear of the automobile 14, a picture taken by the center rear camera and at Paragraph 0089 that a second display device 4 displays in real time a moving image of scenery 39 in front of the own vehicle taken by the front cameras 16 at the behavior display area 35a of the monitor device 24). 
a controller configured to cause a virtual vehicle image to be displayed on the peripheral image together with the vehicle image, virtual vehicle image representing, in the overhead mode, a state of the vehicle at a position where the vehicle would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle, without changing the current steering angle (
Tayama teaches at FIG. 14A that the virtual vehicle image 461” is based on a current steering angle which represents a steering operation of the driver when lane changes is selected by the driver. It is noted that the straight ahead steering represents a previous steering angle as opposed to the current steering angle.  
In Tayama FIG. 14A, the vehicle 40 does not continue traveling along the old course 37 as applicant alleged. The vehicle 40 would continue travel the new travel course 44” after the driver’s steering operation and the driver provides the current steering direction at an angle from the straight line. The vehicle 40 follows the driver’s steering instruction without changing the current steering angle at least for a period of time as shown in FIG. 14A.
The virtual vehicle image 461” shown in FIG. 14A of Tayama is based on a current steering angle in the same manner as applicant’s specification at FIG. 8, which represents a state of the vehicle 40 at a position where the vehicle would continue traveling by maintaining a current steering angle formed the virtual vehicle image 461” from the previous travel course 37 and the current steering angle represents a driver’s current intended traveling direction of the vehicle 40. Tayama further teaches at FIG. 14A that the current steering angle is maintained at least for a period of time without changing the current steering angle since the driver would not change the steering angle at every instance (e.g., second) of time. The driver could have changed the steering along the travel course 44” only three times in FIGS. 14A-14C during the entire time period from the start of the lane change to the end of the lane change. Each of the three steering angles in FIGS. 14A-14C is maintained for at least a respective period of time without changing each of the three steering angles for the respective period of time. 
Tayama teaches at Paragraph 0088 the travel information obtained from the automated driving control unit 7 may include….a steering angle and at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and steering operations are performed. Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane changes is selected by the driver. 
Tayama teaches at FIG. 14A in one embodiment that causing a virtual vehicle 46” to be displayed on the peripheral image (scenery 39) together with the vehicle image 40, the virtual vehicle image 46” representing, in the overhead mode, a state of the vehicle at a position where the vehicle would continue traveling at the current steering angle represented by the virtual vehicle image along the symbol 44” from starting of lane changes with the steering direction following the travel course defined by 44” that represent a driver’s current intended traveling direction of the vehicle. 
The examiner asserts that the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to the FIGS. 14A-14C. The examiner maps each of the instantaneous steering angles to the claimed steering angle. The examiner relied upon Tayama’s embodiment that the own vehicle is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44”. 
FIG. 14A shows one steering angle where the steering operation is performed in relation to the lane change. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and steering operations are performed. 
However, Tayama teaches in one embodiment that the vehicle 40 actually travels along the unscheduled travel course 44” requested by the driver as opposed to traveling on the scheduled straight travel course 37’ alleged by the applicant. 
Tayama teaches at Paragraph 0111 that the symbol image may be displayed respectively for appropriate periods of time and at Paragraph 0112-0113 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts….the own vehicle is displayed to gradually approach the virtual images and the virtual images can be erased to be absorbed into the respective screens. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed….for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 
Tayama teaches at FIGS. 14A-14C and Paragraph 0117-0118 that a virtual vehicle of the own vehicle that performs lane change is displayed as a moving image of a virtual image so that the virtual vehicle of the own vehicle travels on the arrow of the symbol image indicating the travel course for lane change).

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller causes the virtual vehicle image to be displayed such that the virtual vehicle image travels away from the vehicle image in a direction corresponding to the current steering angle of the vehicle from a superimposed position of the virtual vehicle image and the vehicle image.
However, Tayama shows at FIGS. 14A-14C that the controller causes the virtual vehicle image 46” to be displayed in 35a such that the virtual vehicle image 46” travels away from the vehicle image 40 in a direction corresponding to the current steering angle 44” of the vehicle from a superimposed position of the virtual vehicle image 46” and the vehicle image 40. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed at least during the prior notice is displayed and for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 

Re Claim 3: 
respective superimposed positions.
Tayama further teaches at FIGS. 14A-14C the claim limitation that the controller changes orientation of the virtual vehicle image 46” with respect to the vehicle image 40 so as to correspond to orientation 44” of the vehicle 40 traveling at the current steering angle while causing the virtual vehicle image 46” and the vehicle image 40 to be displayed at respective superimposed positions. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed at least during the prior notice is displayed and for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 

Re Claim 4: 
The claim encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquirer acquires positional information indicating a position of an object to watch for located around the vehicle, and the controller sets a display stop position of the virtual vehicle image in accordance with the position of the object to watch for.  
Tayama teaches at FIGS. 14A-14C in view of the disclosure at FIGS. 12A-12D and FIGS. 13A-13D that before contacting/colliding the front vehicle the camera acquires positional 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the controller sets a display mode of the virtual vehicle image in accordance with a distance to the object to watch for. 
Tayama teaches at FIGS. 14A-14C that the controller sets a display mode 461”, 462” and 463” of the virtual vehicle image 46” in accordance with a distance to the front vehicle to watch for and before contacting/colliding the front vehicle the virtual vehicle image 46”is displayed at the display position before the position of the vehicle image 40 is turned by a steering angle from the scheduled travel course 37” to the unscheduled travel course 46” at the display position. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after start of traveling of the vehicle, the controller causes the virtual vehicle image to be displayed. 
However Tayama teaches at FIGS. 14A-14C that after start traveling of the vehicle 40 along the unscheduled lane 44/44’/44” as requested by the driver, the controller causes the virtual vehicle image 46” to be displayed. 
from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama) in view of Singh et al. US-PGPUB No. 2016/0052548 (hereinafter Singh) and Zhang et al. US-PGPUB No. 2017/0341583 (hereinafter Zhang). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquirer acquires a coupling state of a towed vehicle towed by the vehicle with respect to the vehicle, and the controller causes the virtual vehicle image to be displayed on the peripheral image together with a coupling image representing the coupling state of the towed vehicle.
However, Zhang/Singh teaches the claim limitation that the acquirer acquires a coupling state of a towed vehicle towed by the vehicle with respect to the vehicle, and the controller causes the virtual vehicle image to be displayed on the peripheral image together with a coupling image representing the coupling state of the towed vehicle (Singh FIG. 3A and Zhang FIGS. 5A-5C).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama) in view of Yumiba et al. US-PGPUB No. 2011/0025848 (hereinafter Yumiba); Mimura et al. US-PGPUB No. 2019/0271985 (hereinafter Mimura). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that when the current steering angle of the vehicle corresponds to a steering neutral position, the controller causes the virtual vehicle image not to be displayed. 
Mimura FIGS. 8-9 as applied to Yumiba FIGS. 9A-9E teaches the claim limitation: that when the current steering angle of the vehicle corresponds to a steering neutral position, the controller causes the virtual vehicle image not to be displayed. 
Mimura teaches at FIG. 9 causing a virtual vehicle image 350 to be displayed on the peripheral image 330-2 together with the vehicle image M, the virtual vehicle image 350 representing in the overhead mode, a state of the vehicle when traveling at a current steering trajectory 340 having a steering angle. 

It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have combined Mimura/Yumiba’s teaching of overlaying the virtual vehicle image with the vehicle image to have modified the vehicle image display system of Tayama to have provided overlaid virtual vehicle image to have indicated the traveling/steering direction/orientation of the vehicle before and after the maneuvering of the steering wheel. One of the ordinary skill would have been motivated to have provided a steering direction/orientation/angle state indicator of the vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613